                             UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF CALIFORNIA

                                    SACRAMENTO DIVISION


                                                   )
CONSERVATION CONGRESS,                             )   No. 2:13-CV-01977-JAM-DB
                                                   )
                       Plaintiff,                  )          FOURTH
                                                   )   JOINT STIPULATION AND ORDER
                       v.                          )   TO STAY PLAINTIFF’S MOTION
                                                   )   FOR ATTORNEY FEES AND
UNITED STATES FOREST SERVICE and                   )   COSTS
UNITED STATES FISH AND WILDLIFE                    )
SERVICE,                                           )
                                                   )   Hon. John A. Mendez
                       Federal Defendants,         )
                                                   )
                       and                         )
                                                   )
TRINITY RIVER LUMBER CO.,                          )
                                                   )
                       Defendant-Intervenor.       )
                                                   )


       The parties now jointly stipulate to an additional 30 day stay on the briefing of Plaintiff’s
motion for attorney fees and costs. In support of this stipulation, the parties represent to the
Court that they have negotiated in good faith with respect to the appropriate amount of attorney
fees and costs to be paid in this action. On November 20, 2019, the undersigned counsel reached
agreement as to the appropriate amount to be recommended to deciding officials at the U.S.
Department of Justice and U.S. Department of Agriculture.
       At the time that the undersigned counsel reached agreement on November 20, 2019,
counsel for Plaintiff Conservation Congress had authority to settle the fee and cost issue for the
agreed upon amount. However, counsel for the Federal Defendants requires additional
authorizations from both the Department of Justice and the Department of Agriculture to settle
this matter for the agreed upon amount, as the procedure for securing this approval is lengthy.

 STIP. AND [PROPOSED] ORDER TO STAY PL.’S MOT. FOR ATT’Y’S FEES AND COSTS                          1
 Conservation Congress v. U.S. Forest Serv., No. 2:13-cv-01977-JAM-DB
Counsel for Federal Defendants has recommended that the agreed upon amount be approved as a
fair and final settlement of the fee and cost issue in this matter and is working diligently to
expedite the approval process as quickly as she is able.
        The undersigned counsel for the Federal Defendant has conferred with the Department of
Justice and the Department of Agriculture, and given the intervening holidays and the realities of
the approval process, she expects a final decision on the settlement by no later than January 15,
2020.

        For these reasons, and for good cause shown, the parties stipulate as follows and request

that the Court approve this stipulation:

        1. Briefing on Plaintiff’s motion for attorney’s fees and costs is stayed until January 15,

           2020.

        2. If the parties have not resolved the issue of fees and costs by January 15, 2020, they

           shall jointly inform the Court and shall propose to the Court a schedule for briefing

           Plaintiff’s Motion for Attorney Fees and Costs pursuant to Local Rule 293.

        Respectfully submitted this 5th day of December, 2019.

   /s/ Steven Sugarman                             JEAN E. WILLIAMS
   STEVEN SUGARMAN, NM 5717                        Deputy Assistant Attorney General
   (pro hac vice)                                  United States Department of Justice
   347 County Road 55A                             Environment & Natural Resources Division
   Cerrillos, NM 87010                             /s/Hayley A. Carpenter (with permission on
   (505) 672-5082                                  December 4, 2019)
   stevensugarman@hotmail.com                      HAYLEY A. CARPENTER, CA Bar No.
                                                   312611
   JAMES J. TUCHTON, Cal. 150908                   Trial Attorney
   6439 E. Maplewood Ave.                          Natural Resources Section
   Centennial, CO 80111                            PO Box 7611
   (720) 301-3843                                  Washington, DC 20044-7611
   jtutchtonlo@gmail.com                           (202) 305-0242
   Attorneys for Plaintiff                         hayley.carpenter@usdoj.gov

                                                   SETH M. BARSKY, Chief
                                                   S. JAY GOVINDAN, Assistant Chief

 STIP. AND [PROPOSED] ORDER TO STAY PL.’S MOT. FOR ATT’Y’S FEES AND COSTS                         2
 Conservation Congress v. U.S. Forest Serv., No. 2:13-cv-01977-JAM-DB
                                                   Wildlife & Marine Resources Section
                                                   PO Box 7611
                                                   Washington, DC 20044-7611
                                                   Attorneys for Federal Defendants




                                                  ORDER



       The Court having considered the stipulation of the parties, IT IS SO ORDERED.



Dated: December 6, 2019                        /s/ John A. Mendez____________
                                               Hon. John A. Mendez
                                               United States District Court Judge




 STIP. AND [PROPOSED] ORDER TO STAY PL.’S MOT. FOR ATT’Y’S FEES AND COSTS                3
 Conservation Congress v. U.S. Forest Serv., No. 2:13-cv-01977-JAM-DB
